Citation Nr: 1601344	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-10 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disorder.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for major depressive disorder.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a head injury with headaches, to include migraines. 

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral feet disorder.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hand disorder.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from June 1982 to May 1986 in the United States Air Force.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlements to service connection and claims to reopen listed above.  The Veteran appealed the denials in this decision and the matters are now before the Board. 

The Veteran was scheduled to testify before a Veterans Law Judge sitting at the RO in Waco in September 2015.  However, he withdrew his request for a Board hearing through a September 2015 statement.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2015).


FINDINGS OF FACT

In January 2016, prior to the promulgation of a decision by the Board, the Veteran's representative submitted a written statement showing the Veteran's clear intent to withdraw the claim of entitlement to service connection for a bilateral wrist disorder, bilateral hearing loss, tinnitus, hypertension, major depressive disorder, head injury with headaches, to include migraines, and claims to reopen service connection for a bilateral foot disorder, a bilateral knee disorder, a bilateral hand disorder, a lumbar spine disorder, and a cervical spine disorder from his current appeal.  There are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to service connection for a bilateral wrist disorder, bilateral hearing loss, tinnitus, hypertension, major depressive disorder, a head injury with headaches, to include migraines, and claims to reopen service connection for a bilateral foot disorder, a bilateral knee disorder, a bilateral hand disorder, a lumbar spine disorder and a cervical spine disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  A substantive appeal may be withdrawn in writing or on the record at a hearing, and may occur at any time before the Board promulgates a decision.  38 C.F.R. § 20.202(b)(1) (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a) .

In the present case, the Veteran, through his authorized representative, has withdrawn all of the issues on appeal in a January 2016 written statement in support of claim form (VA Form 21-4138).  Therefore, there remain no allegations of errors of fact or law for appellate consideration on these matters.  Accordingly, the Board does not have jurisdiction to review these matters, and they are dismissed.


ORDER

The issue of entitlement to service connection for a bilateral wrist disorder is dismissed.

The issue of entitlement to service connection for bilateral hearing loss is dismissed.

The issue of entitlement to service connection for tinnitus is dismissed. 

The issue of entitlement to service connection for hypertension is dismissed.

The issue of entitlement to service connection for major depressive disorder is dismissed.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a head injury with headaches, to include migraines, is dismissed. 

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral feet disorder is dismissed.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder is dismissed.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hand disorder is dismissed. 

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder is dismissed.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


